DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,624,049  has been reviewed and is accepted.  The terminal disclaimer has been recorded. However, the claims are further rejected in view of the newly discovered reference(s) to Lee et al. (US 20170295554 A1). Rejections based on the newly cited reference(s) follow. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Sheng et al. (US 2016/0212721 A1) (herein after Sheng) in view of US Publication to Lee et al. (US 2017/0295554 A1) (herein after Lee).

Regarding claims 1 and 16, Sheng discloses a device-to-device (D2D) user equipment (UE) apparatus, comprising: at least one processor operatively coupled to a memory and configured to: identify at least first and second synchronization reference (SyncRef) UEs each satisfying a predetermined selection/reselection criterion with respect to the D2D UE [para. 0087-0091, 0099-0102, 0135, 0141: acts 3-1 see also figs. 3A-3C; Act of receiving synchronization information from candidate terminals and identifying UNTR terminals from the candidates]; and perform the one or more measurements on each of the identified at least first and second SyncRef UEs [para. 0087-0091, 0099-0102, 0141: processor-40 of a wireless terminal 30R determines a source of the synchronization information is a UE-to-network relay (UTNR) wireless terminal from content of the synchronization information]. 
	However, Sheng does not explicitly recite determining a measurement period in which to perform one or more measurements on the identified at least first and second SyncRef UEs and that the measurement is done during the determined measurement period.
	Lee, in the same field of endeavor proposes a list of various techniques for determining and communicating specific resources, i.e. time periods, time-frequency resources etc, that are to be used for discovery and measurement purposes [¶0095, ¶0100, ¶0108]. Configuring the network/UE with specific valid resource pool to be used for D2D synchronization improves network efficiency in various ways [¶0009 and 0094]. It is further proposed the "UE expects that D2DSS indicated by the resource pool configuration appears only within signaled reference synchronization window" [table 7 p.20 proposal 3 (bottom 4 lines). See provisional 62/108527 (P9 line 1- 18, p 29 ‘Agreement’)].
	It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the application, to further enable the terminal in Sheng to determine a measurement period in which to perform one or more measurements on the identified at least first and second SyncRef UEs and that the measurement is done during the determined measurement period. A person having ordinary skill in the art would appreciate the increased efficiency as expressed. 

Regarding claims 2 and 17, the combination of Sheng and Lee discloses the apparatus of claim 16, wherein the at least one processor is further configured to select a synchronization reference for the D2D UE from among a set of candidate synchronization references including the identified at least first and second SyncRef UEs based on at least the one or more measurements [Lee ¶0125, table 6; Sheng 0087-0091].

Regarding claims 3 and 18, the combination of Sheng and Lee discloses the apparatus of claim 17, wherein the at least one processor is further configured to: detect that the D2D UE has lost synchronization with a current synchronization reference; and perform the one or more measurements on each of the identified at least first and second SyncRef UEs in response to detecting that the D2D UE has lost synchronization with the current synchronization reference [Sheng 0037-0040 ‘out of coverage’ – Lee table 6 out-NW]. 

Regarding claims 4 and 19, the combination of Sheng and Lee discloses the apparatus of claim 18, wherein the current synchronization reference is a network node [Sheng 0037-0040, 0106 enodeb; Lee table 6 out-NW]. 

Regarding claims 5 and 20, the combination of Sheng and Lee discloses the apparatus of claim 16, wherein the one or more measurements comprise sidelink reference signal received power measurements [Sheng 0040, and 0084]. 

Regarding claims 6 and 21, the combination of Sheng and Lee discloses the apparatus of claim 16, wherein the at least one processor is further configured to detect a coverage scenario for the D2D UE, and perform the one or more measurements on each of the identified at least first [Sheng 0037, 0038, 0040]. 

Regarding claims 7 and 22, the combination of Sheng and Lee discloses the apparatus of claim 21, wherein the detection of the coverage scenario comprises identifying the coverage scenario as the ONC scenario in response to determining that one or more wide area network (WAN) measurements performed by the D2D UE are below corresponding threshold values [Sheng 0151: See also tables 7 and 0 where the RSRP measurement of the cell used to transmit Prose Direct Discovery announcements is below the value of syncTxThreshIC; A UE transmits SLSS (this is broadly interpreted to mean that the UE determines it is ‘out of coverage': see the title 'out of coverage' in the tables].

Regarding claims 8 and 23, the combination of Sheng and Kawasaki discloses the apparatus of claim 16 as discussed above. 
However, said combination does not explicitly recite the measurement period is approximately 400 MS. 
A person of ordinary skill in the art would have had good reason to pursue the known options of determining a measurement period with a reasonable expectation of success. Applicant’s selection of 400 ms is presented as mere example window a UE can be configured for selection based on a (presumably) randomly selected number of references (labeled 'X' in applicant's specification) and a corresponding period (in this case 400 ms). Applicant has not presented any suggestion and/or evidence that such selection presents a unique and/or unobvious step over the prior art. Furthemore, in Lee, a D2Dsilent period is defined so that it is a (0091P.22 table 7 (see provisional - page 37)). In this case, 400 ms may represent a window for 10 attempts.  
Moreover, the result would have been predictable for one having ordinary skill in the art. Therefore, it would have been obvious for a person having ordinary skill in the art, at the time the application, a time window, including 400 ms, as a measurement period.  

Regarding claims 9 and 24, the combination of Sheng and Lee discloses the apparatus of claim 16, wherein the selection/reselection criterion is satisfied by each of the first and second SyncRef UEs according to a corresponding sidelink reference signal received power (S-RSRP) measurement performed by the D2D UE [Sheng para. 0093 and step 3-3 in figure 3C]. 

Regarding claims 10 and 25, the combination of Sheng and Lee discloses the apparatus of claim 16 as discussed above. 
However, said combination does not explicitly recite the at least first and second SyncRef UEs comprise six SyncRef UEs. 
A person of ordinary skill in the art would have had good reason to pursue the known options of determining a number of UEs with a reasonable expectation of success. Applicant’s selection, a count of 6, is presented without any suggestion and/or evidence that such selection presents a unique and/or unobvious step over the prior art. Moreover, the result would have been predictable for one having ordinary skill in the art. Therefore, it would have been obvious for a person having ordinary skill in the art, at the time the application, to select a reasonable count, including 6, as candidate UEs.  

Regarding claims 11 and 26, the combined Sheng and Lee disclose the method of claim 1, further comprising: identifying a cell satisfying one or more predetermined cell identification criteria; determining a measurement period in which to perform one or more measurements on the identified cell; and performing the one or more measurements on the identified cell during the determined measurement period [Lee 0057, and 0093 (Provisional page 8)].

Regarding claims 12 and 27, the combined Sheng and Lee disclose the method of claim 11, further comprising performing the one or more measurements on a plurality of the identified cells during the determined measurement period [Lee table 7].

Regarding claims 13 and 28, the combined Sheng and Lee disclose the method of claim 11, further comprising detecting a coverage scenario for the D2D UE, and performing the one or more measurements on each of the identified at least cells cell in response to determining that the coverage scenario is any of an in-network coverage (INC) scenario or partial network coverage (PNC) [Lee ¶0103].

Regarding claims 14 and 29, the combination of Sheng and Lee discloses the apparatus of claim 16 as discussed above. 
However, said combination does not explicitly recite the at least first and second synchronization reference (SyncRef) UEs are identified in series time.
A person of ordinary skill in the art would have had good reason to pursue the known potential solutions to the problem of relative timing of identifying possible SyncRef UEs. In this case, the UEs can be identified in series, in parallel or in some combination of the two. It would require no more than ordinary skill and common sense to at least consider/try said finite 

Regarding claims 15 and 30, the combination of Lee and Kawasaki discloses the apparatus of claim 16 as discussed above. 
However, said combination does not explicitly recite the one or more measurements are performed on the identified at least first and second SyncRef UEs in parallel.
A person of ordinary skill in the art would have had good reason to pursue the known potential solutions to the problem of relative timing of measuring the identified at least frist and second SyncRef UEs. In this case, the measurements can be performed in series, in parallel or in some combination of the two. It would require no more than ordinary skill and common sense to at least consider/try said finite possible solutions at the time of the application. Applicant’s selection, ‘in parallel’, is presented without any suggestion and/or evidence that such selection presents a unique and/or unobvious step over the prior art. Moreover, the result would have been predictable for one having ordinary skill in the art. Therefore, it would have been obvious for a person having ordinary skill in the art, to perform said measurements in series in order to enable the execution of the process and corresponding system suggested by said combination.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476


/PHIRIN SAM/Primary Examiner, Art Unit 2476